DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “110” in Figures 1A and 2-5, and “112” in Figures 1A and 2-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 6-14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 2017/0099656) in view of 3GPP (3GPP TS 38.331 V15.6.0 as submitted by the applicant with IDS dated 07/13/2021).
Regarding claims 1 and 13, Seo teaches a base station, comprising: a transceiving interface; and a processor, being electrically connected to the transceiving interface and configured to generates a Radio Resource Control (RRC) configuration message for a user equipment (“The BS (or eNB) may configure the transmission mode according to a channel status associated with the UE through UE-specific higher layer signaling” in [0120], “radio resource control (RRC) signaling” in [0078]), wherein the RRC configuration message comprises a first information element, the first information element is associated with a Downlink Control Information (DCI) format for a specific indication, and the specific indication is related to a first prioritized transmission mode (“The BS (or eNB) may configure the transmission mode according to a channel status associated with the UE through UE-specific higher layer signaling.  In response to the transmission mode, DCI format 1A (fallback mode DCI) to always be decoded in the UE-specific search space, DCI format to be decoded by the UE” in [0120]), wherein the RRC configuration message further comprises a second information element and at least one of the transmission restrictions corresponds to the first prioritized transmission mode (“a search space is defined in consideration of restriction on the scheduler and the number of attempts to perform decoding” in [0070], “In response to the transmission mode, DCI format 1A (fallback mode DCI) to always be decoded in the UE-specific search space, DCI format to be decoded by the UE, and a PDSCH (i.e., PDSCH corresponding to PDCCH) transmission scheme indicated by DL allocation of each DCI format may be decided by the UE” in [0120]), wherein the transceiving interface further transmits the RRC configuration message to the user equipment (“The BS (or eNB) may configure the transmission 
Regarding claims 2 and 14, Seo teaches the first information element is configured to define a search space of a DCI for the specific indication (“The BS (or eNB) may configure the transmission mode according to a channel status associated with the UE through UE-specific higher layer signaling.  In response to the transmission mode, DCI format 1A (fallback mode DCI) to always be decoded in the UE-specific search space” in [0120]), and the DCI derived in the search space is related to the first prioritized transmission mode (“In response to the transmission mode, DCI format 1A (fallback mode DCI) to always be decoded in the UE-specific search space, DCI format to be decoded by the UE, and a PDSCH (i.e., PDSCH corresponding to PDCCH) transmission scheme indicated by DL allocation of each DCI format may be decided by the UE. The following Table 4 shows this relationship” in [0120]).

Regarding claims 7 and 19, 3GPP teaches the processor further configures a piece of MAC information for indicating that the first prioritized transmission mode is activated (“the MAC configuration and the associated PDCP entity and SDAP for all established RBs” in 5.3.11 in page 69).
Regarding claims 8 and 20, 3GPP teaches one of the third information element and a fourth information element is for indicating that a token associated with the prioritized PDCP entity is activated, and the user equipment arranges the packet to the granted resource in response to the receipt of the token (“RRCResumeRequest resumeMAC-I Authentication token to facilitate UE authentication at gNB. The 16 least significant bits of the MAC-I calculated using the AS security configuration as specified in 5.3.13.3” in section 6.2.2 in page 152).

Regarding claims 10 and 22, 3GPP teaches the RRC configuration message further comprises a third information element regarding a PDCP layer, and the third information element indicates that an end mark usage corresponding to the first prioritized transmission mode is activated (“if there are extraneous zero or non-zero bits at the end of the encoded RRC message PDU, BIT STRING or OCTET STRING” in section 8.1 in page 451).
Regarding claims 11 and 23, 3GPP teaches the transceiving interface further receives a prioritization establishment cause from the user equipment (“set the establishmentCause in accordance with the information received from upper layers” in section 5.3.3.3 in page 40), and the processor configures the first information element (see Phy-Parameters in section 6.3.3 in page 418) and the second information element (see MAC-Parameters in section 6.3.3 in page 409) in response to the prioritization establishment cause.
Regarding claims 12 and 24, 3GPP teaches the transceiving interface further broadcasts a system information indicating that a second prioritized transmission mode is activated (“The RRC protocol includes the following main functions: -Broadcast of system information” in section 4.4 in page 23).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 2017/0099656) in view of 3GPP and further in view of 3GPP (3GPP TS 38.306 V15.6.0 as submitted by the applicant with IDS dated 07/13/2021, hereinafter “3GPP2”).
Regarding claims 3 and 15, Seo in view of 3GPP teaches the limitations in claims 1 and 13 as shown above.  Seo in view of 3GPP, however, does not teach the transceiving interface further transmits a DCI having the DCI format to the user equipment so that the user equipment arranges a packet from the logical channel having the transmission restriction corresponding to the first prioritized transmission mode to a granted resource indicated by the DCI and transmits the packet on the granted resource, and the transceiving interface further receives the packet from the user equipment.  3GPP2 teaches the transceiving interface further transmits a DCI having the DCI format to the user equipment so that the user equipment arranges a packet from the logical channel having the transmission restriction corresponding to the first prioritized transmission mode to a granted resource indicated by the DCI and transmits the packet on the granted resource, and the transceiving interface further receives the packet from the user equipment (see “lcp-Restriction Indicates whether UE supports the selection of logical channels for each UL grant based on RRC configured restriction” in section 4.2.6 in page 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seo in view of 3GPP to have the transceiving interface further transmits a DCI having the DCI format to the user equipment so that the user equipment arranges a packet from the logical channel having the transmission restriction corresponding to the first prioritized transmission mode to a granted resource indicated by the DCI and transmits the packet on the granted resource, and the transceiving interface further receives the packet from the user equipment as taught by 3GPP2 in order to adapt to 3GPP standard (section 1). 
Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 2017/0099656) in view of 3GPP and further in view of Marinier et al. (US Pub. 2014/0056278).

Regarding claims 5 and 17, Marinier teaches the RRC configuration message further comprises a third information element regarding one of the PHY layer and the MAC layer, the third information element records a prioritization threshold, wherein the transceiving interface further transmits a DCI having the DCI format to the user equipment, wherein a plurality of packets are in the logical channels, each of the packets is of a packet size, the user equipment calculates a prioritization weight for each of the packets according to the corresponding transmission restriction and the corresponding packet size, arranges the packet having the prioritization weight greater than the prioritization threshold to a granted resource indicated by the DCI, and transmits the packet being arranged on the granted resource, wherein the transceiving interface further receives the packet being arranged from the user equipment (“a WRTU may be configured with a set of one or more QoS parameters for a given MAC instance … a priority threshold (e.g., such that the WTRU may determine the MAC-specific QoS parameters taking into account LCHs/LCGs of a priority equal to or above the threshold)” in [0161]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLEMENCE S HAN/Primary Examiner, Art Unit 2414